Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 and 4 are objected to because of the following informalities:  
(a) Claim 2 and 4 in line 3 and 4, respectively, recites “so that” it would be better if it was written as “wherein” instead.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 20060071749 A1).
Regarding Claim 1:
Aoki teaches a coil device comprising, 
	a core body (21, Fig. 1; para 0041) having a coil core part (2, Fig. 1; para 0042) and a core outer face (11a, 11b; Fig. 1; para 0042), and
	a coil part (4, Fig. 1; para 0042)  forming a spiral conductive pathway around said coil core part, wherein 
	a metal electrode (6a, 6b; Fig. 1; para 0044) is formed at said core outer face, a 
a conductive resin electrode (7a-7b,  Fig. 1; para 0011) that covers at least part of a surface of the metal electrode; 
a depression part (4a, 4b; Fig. 1; para 0008) disposed on the conductive resin electrode (when view from bottom in Fig. 1) ; and 
a lead part (77, Drawing: 1) of the spiral conductive pathway, the lead part being 
connected to the metal electrode and wedged into the conductive resin electrode covering the surface of the metal electrode, and connected to the surface of the metal electrode at the depression part (construed from Fig. 1 and Drawing: 1).  


    PNG
    media_image1.png
    495
    747
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1

Regarding Claim 2:
As applied to claim 1, Aoki teaches that the lead part (77) is wedged into the conductive resin electrode (7a) covering the surface of the metal electrode, so that the depression part is formed on the conductive resin electrode (7a-7b), and the lead part is connected to the surface of the metal electrode at the depression part (construed from Drawing: 1).

Regarding Claim 3:
As applied to claim 1, Aoki teaches that a part of the lead part  (77) is connected also to the surface of the metal electrode (6a) not covered by the conductive resin electrode (construed from Drawing: 1).

Regarding Claim 4:
As applied to claim 1, Aoki teaches that wherein almost an entire surface of the metal electrode (6a) is covered by the conductive resin electrode (7a-7b), the lead part (77) is wedged into the conductive resin electrode covering the surface of the metal electrode, so that the depression part is disposed on the conductive resin electrode (7a), and the lead part is connected to the surface of the metal electrode at the depression part (construed from Drawing: 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837